Case 1:21-cv-02409-RMR Document 1 Filed 09/07/21 USDC Colorado Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

                  1:21-cv-02409
Civil Action No. __________________

JOHN MEGGS, an Individual, and
ACCESS 4 ALL, INC., a Florida Non-Profit Corporation

               Plaintiffs,

vs.

PARKWAY MARKET LIMITED LIABILITY COMPANY,
a Colorado Limited Liability Company

               Defendant.
__________________________________________________/
 ____________________________________________________________________________________________

                                         COMPLAINT
 ____________________________________________________________________________________________

                                           Introduction

       Plaintiffs, JOHN MEGGS, an individual, and ACCESS 4 ALL, INC., a Florida Non-Profit

Corporation, ("Plaintiffs" or "Plaintiffs") on their behalf and on behalf of all other mobility

impaired individuals similarly situated hereby sues the Defendant, PARKWAY MARKET

LIMITED LIABILITY COMPANY, a Colorado Limited Liability Company ("Defendant") for

injunctive relief, damages, attorney's fees, litigation expenses, and costs pursuant to the Americans

with Disabilities Act, 42 U.S.C. §12181 et seq. ("ADA") and the Colorado Anti-Discrimination

Act, C. R. S. § 24-34-601 et seq. ("CADA").

                                            The Parties

1.     Plaintiff, JOHN MEGGS, is an individual over eighteen years of age and is otherwise sui

juris. Although a resident of California, Mr. Meggs splits his time between California and

Colorado.


                                                 1
Case 1:21-cv-02409-RMR Document 1 Filed 09/07/21 USDC Colorado Page 2 of 14




2.        Plaintiff, ACCESS 4 ALL, INC., is a non-profit corporation with a mission of ensuring

enjoyment and equal access for disabled persons in all places of public accommodation. This entity

was formed under the laws of the State of Florida and remains in good standing.

3.        Defendant, PARKWAY MARKET LIMITED LIABILITY COMPANY, a Colorado

Limited Liability Company, owns, leases, leases to, or operates a place of public accommodation,

in this instance a shopping center, alleged by the Plaintiffs to be operating in violation of Title III

of the ADA and the CADA.

                                               Jurisdiction and Venue

4.        Defendant's property is a shopping center/plaza located at 6025 E Parkway Dr., Commerce

City, CO 80211, Adams County ("Subject Property").

5.        Venue is properly located in the District of Colorado because venue lies in the judicial

district of the property situs. The Defendant's property is located in and does business within this

judicial district.

6.        Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §1343, this Court has been given original

jurisdiction over actions which arise from the Defendant's violations of Title III of the Americans

with Disabilities Act, 42 U.S.C. § 12181 et seq.1

7.        Jurisdiction over the state law claim vests with this Court pursuant to 28 U.S.C § 1367.

8.        The Defendant, PARKWAY MARKET LIMITED LIABILITY COMPANY, owns and

operates a place of public accommodation as defined by the ADA and the regulations

implementing the ADA. The Defendant is thus required to comply with the obligations of the




1
    See also 28 U.S.C. § 2201 and 28 U.S.C. § 2202

                                                      2
Case 1:21-cv-02409-RMR Document 1 Filed 09/07/21 USDC Colorado Page 3 of 14




ADA.2

9.        Plaintiff, JOHN MEGGS, is an individual with disabilities as defined by and pursuant to

the ADA. Mr. Meggs is a paraplegic, with no use of his legs, stemming from a severe spinal cord

injury and therefore has a physical impairment that substantially limits many of his major life

activities3 including, but not limited to, not being able to walk or stand. Mr. Meggs, at all times,

requires the use of a wheelchair to ambulate.

10.       Plaintiff organization, ACCESS 4 ALL, INC., is comprised of individuals with disabilities,

as defined by the ADA. The primary purpose of this organization is to represent the interest of its

members by ensuring that they are not discriminated against at places of public accommodation.

                                             Factual Context

11.       Mr. Meggs is a staunch advocate of the ADA. Since becoming aware of his rights, and

their constant infringement, he has dedicated his life to this cause so that he, and others like him,

may have full and equal enjoyment of public accommodations without the fear of discrimination

and repeated exposure to architectural barriers.

12.       Mr. Meggs encounters architectural barriers at the majority of the public places he visits.

Seemingly trivial architectural features such as parking spaces, ramps, and door handles are taken

for granted by the non-disabled but, when implemented improperly, are cumbersome, arduous and

even dangerous for him and other wheelchair users.

13.       The barriers to access that Mr. Meggs experiences at differing places of public

accommodation are similar in nature. For example, he is faced with sloping in parking lots, cracks




2
    28 CFR § 36.201(a) and 28 CFR § 36.104
3
    as defined by 28 CFR § 36.105(b)(1-2)

                                                   3
Case 1:21-cv-02409-RMR Document 1 Filed 09/07/21 USDC Colorado Page 4 of 14




in sidewalks and asphalt, and improper restrooms and water closets (even when designated

"accessible" or "handicapped") - over and over again. He is angered and disheartened by the

repetitiveness of the complaints he is forced to make to employees and management, to no avail.

14.    Mr. Meggs has visited the Subject Property on multiple occasions, his most recent visits

occurring on or about May 20, 2021, and on or about September 4, 2021. On these occasions Mr.

Meggs visited the Subject Property as a bone fide purchaser in an attempt to avail himself of the

goods and services offered to the public within, but found that the Subject Property contained

many violations of the ADA, both architecturally and in policy.

15.    The Subject Property is not the type of accommodation that requires advance reservations

but Mr. Meggs intends to return on or about October 14, 2021 and/or on or about December 14,

2021, during his next visits to the Denver area - where he is a frequent traveler, regularly conducts

business, and is speculating on property. He intends to revisit the Subject Property not only as a

bone fide purchaser but also to monitor any progress made with to respect to ADA compliance.

16.    Mr. Meggs has personally encountered exposure to architectural barriers and otherwise

harmful conditions that have endangered his safety at the Subject Property.

17.    The ADA has been law for over thirty (30) years and the Subject Property remains non-

compliant. Thus, the Plaintiffs have reasonable grounds to believe that they will continue to be

subjected to discrimination by the Defendant.

18.    Mr. Meggs has a realistic, credible, existing and continuing threat of discrimination from

the Defendant’s non-compliance with the ADA with respect to this property as described but not

necessarily limited to the barriers he has personally experienced which are listed in paragraph 23

of this complaint.

19.    Following any resolution of this matter Mr. Meggs will ensure that the Subject Property

                                                 4
Case 1:21-cv-02409-RMR Document 1 Filed 09/07/21 USDC Colorado Page 5 of 14




undertakes the remedial work that is required under the appropriate standard and is compliant with

the ADA. This reinspection will occur as set forth in the parties’ settlement agreement or as ordered

by this Court.



                                             COUNT I
                                 Violation of Title III of the
                   Americans with Disabilities Act, 42 U.S.C. § 12181, et seq.

20.      The Plaintiffs reallege and incorporate by reference all of the allegations contained in all

of the preceding paragraphs.

21.      The Defendant has discriminated against the Plaintiffs, and others similarly situated, by

denying access to, and full and equal enjoyment of, the goods, services, facilities, privileges,

advantages and/or accommodations of the Subject Property, as prohibited by the ADA.

22.      A preliminary inspection of the Defendant’s property has shown that violations of the ADA

exist.

23.      The following are architectural barriers and violations of the ADA that Mr. Meggs has

personally encountered during his visits to the Subject Property:

      Parking and Exterior Accessible Route

      a. The designated accessible parking spaces throughout the Subject Property lack proper

         signage and markings, and most parking spaces lack proper access aisles - as they do not

         meet the required width. The designated accessible parking spaces are located on slopes

         much greater than the allowable limits - up to 4% in some areas. These architectural

         conditions violate ADAAG Section 4.6 and Section 502 of the 2010 Standards for

         Accessible Design. Mr. Meggs could not unload freely and safely from vehicles in the



                                                  5
Case 1:21-cv-02409-RMR Document 1 Filed 09/07/21 USDC Colorado Page 6 of 14




      parking area - due to the inaccessible parking he was forced to park away from the shopping

      center to ensure that he could unload and load freely and safely from his vehicle.

   Entrance Access and Path of Travel

   b. The Subject Property lacks a compliant accessible route to the adjacent street, sidewalk,

      and/or public transit, a violation of Section 206.2.1 of the 2010 Standards for Accessible

      Design. Cross slopes, abrupt changes of level, and improper ramps have prevented Mr.

      Meggs from accessing the property from these areas and limited his modes of

      transportation. These conditions present Mr. Meggs with the hazard of tipping and could

      also cause damage to his wheelchair.

   c. The path of travel provided to enter the tenant spaces from the parking lot and the route

      provided to travel from one tenant space to another is impeded by cross slopes, abrupt

      changes of level, and improper ramps - violations of Sections 304, 403, and 404 of the

      2010 Standards for Accessible Design. Mr. Meggs could not safely traverse these area as

      they present him with a tipping hazard and could cause damage to his chair, he was forced

      to travel through the traffic area of the shopping center in order to reach his destinations.

   d. The curb ramps provided to enter the tenant spaces (most glaringly, the ramp located

      adjacent to "Mama's Cafe") contain slopes which exceed the allowable limits, lack the

      proper handrails, lack proper level landings, and protrude into loading areas; violations of

      Sections 304, 403, 405, 406, and 502 of the 2010 Standards for Accessible Design. Mr.

      Meggs could not navigate these routes without assistance and was forced to traverse ramps

      which endangered his safety by presenting him with a tipping hazard and a lack of

      maneuvering clearance found on the improper landing areas at the top of the ramps.



                                                6
Case 1:21-cv-02409-RMR Document 1 Filed 09/07/21 USDC Colorado Page 7 of 14




   Access to Goods and Services

   e. Tenant spaces within the shopping center fail to make reasonable accommodations in

      policies, practices and procedures which would provide for the full and equal enjoyment

      of disabled individuals. They also fail to maintain the elements which are required to be

      accessible and usable by persons with disabilities by 28 CFR § 36.211. For example, a

      failure to remove stored goods on counter tops, a failure to remove debris along paths of

      travel, and a failure to maintain the clear floor space required in order to make use of

      accessible elements prevented Mr. Meggs from freely traveling about the tenant spaces and

      freely using the accessible elements; which include but are not limited to shopping aisles,

      checkout areas, and counters.

   f. Payment counters, self-service counters, and work surface areas throughout the shopping

      center are mounted beyond the reach of Mr. Meggs, in violation of Sections 308 and 904

      of the 2010 Standards for Accessible Design. Equal facilitation is not provided to the

      disabled.

   Access to Restrooms

   g. The restrooms located within the tenant spaces are littered with violations of the ADA and

      are unsafe for use by Mr. Meggs; and all those in wheelchairs. The restroom doors lack the

      required maneuvering clearance and, thus Mr. Meggs was unable to the enter/exit the

      restrooms without assistance - if alone he could become trapped within the restrooms.

      These are violations of Section 404 of the 2010 Standards for Accessible Design.

   h. While in the restrooms, Mr. Meggs could not make use of the toilet tissue dispensers, the

      soap dispensers, paper towel dispensers, or the mirrors, all of which were improperly

      mounted; a violation of Sections 308, 309, 603, 604, 605, and 606 of the 2010 Standards

                                               7
Case 1:21-cv-02409-RMR Document 1 Filed 09/07/21 USDC Colorado Page 8 of 14




          for Accessible Design.

      i. Mr. Megg could not make use of the water closets without assistance due to the presence

          of improper centerlines and toilet seats, improper grab bars, improperly located flush

          controls, and a lack of transfer space. The foregoing made it impossible for Mr. Meggs to

          transfer from this wheelchair to the commode, without assistance, in order to make use of

          the restroom. These are violations of ADAAG Section 4.16 and Section 604 of the 2010

          Standards for Accessible Design.



24.       Each of the foregoing violations is also a violation of the ADA Standards for Accessible

Design, originally published on July 26, 1991 and republished as Appendix D to 28 CFR part 36

("1991 Standards"); the "2004 ADAAG", which refers to ADA Chapter 1, ADA Chapter 2, and

Chapters 3 through 10 of the Americans with Disabilities Act and the Architectural Barriers Act

Accessibility Guidelines, which were issued by the Access Board on July 23, 2004 and codified at

36 CFR § 1191, appendix B and D; and the 2010 Standards for Accessible Design ("2010

Standards"), as promulgated by the U.S. Department of Justice.4

25.       The discriminatory violations described in paragraph 23 may not be an exhaustive list of

the ADA violations that exist at the Subject Property but they are the result of a preliminary

inspection conducted by the Plaintiffs and include all those personally experienced by Mr. Meggs.

Plaintiffs require thorough inspection of the Defendant’s place of public accommodation in order

to photograph and measure the architectural barriers which exist at the Subject Property and violate

the ADA.



4
    28 CFR § 36.104

                                                  8
Case 1:21-cv-02409-RMR Document 1 Filed 09/07/21 USDC Colorado Page 9 of 14




26.        Mr. Meggs, and all others similarly situated, will continue to suffer discrimination, injury

and damage without the immediate relief provided for by the ADA and requested herein.

27.        Defendant has discriminated against Mr. Meggs, and all those similarly situated, by

denying him access to full and equal enjoyment of the goods, services, facilities, privileges,

advantages and/or accommodations of its place of public accommodation or commercial facility

in violation of the ADA.

28.        Defendant continues to discriminate against Mr. Meggs, and all those similarly situated,

by failing to remove architectural barriers, and communication barriers that are structural in

nature.5

29.        Defendant continues to discriminate against Mr. Meggs, and all those similarly situated,

by failing to make reasonable modifications in policies, practices or procedures, when such

modifications are necessary to afford all offered goods, services, facilities, privileges, advantages

or accommodations to individuals with disabilities.6

30.        Defendant continues to discriminate against Mr. Meggs, and all those similarly situated,

by failing to take such efforts that may be necessary to ensure that no individual with a disability

is excluded, denied services, segregated or otherwise treated differently than other individuals

because of the absence of auxiliary aids and services.7

31.        If the Defendant’s facility is one which was designed and constructed for first occupancy

subsequent to January 26, 19938 then the Defendant’s facility must be readily accessible to and



5
    42 U.S.C. § 12181(b)(2)(A)(iv)
6
    42 U.S.C. § 12181(b)(2)(A)(ii)
7
    42 U.S.C. § 12181(b)(2)(A)(iii)
8
    as defined by 28 CFR § 36.401(a)(2)

                                                    9
Case 1:21-cv-02409-RMR Document 1 Filed 09/07/21 USDC Colorado Page 10 of 14




 useable by individuals with disabilities in accordance with the 1991 Standards.

 32.       Pursuant to 28 CFR § 36.304(a)(1) "any alteration" made to the Subject Property after

 January 26, 1992 must have been made so as to ensure that, to the maximum extent feasible, the

 altered portions of the Subject Property are readily accessible to and usable by individuals with

 disabilities, including individuals, like Mr. Meggs, who use wheelchairs. An alteration is deemed

 to be undertaken after January 26, 1992, if the physical alteration of the property begins after that

 date.9

 33.       Pursuant to 28 CFR § 36.304(a) Defendant shall remove all existing architectural barriers,

 including communication barriers that are structural in nature, where such removal is readily

 achievable.

 34.       28 CFR § 36.304(d)(2)(i) controls with respect to the corresponding technical and scoping

 specification to which each element at the Subject Property must comply with or be modified to

 meet. Those are defined as follows:

       a. Elements that have not been altered since on or after March 15, 2012 must comply with

           the 1991 Standards.

       b. Elements that have existed prior to and have not been altered since on or after March 15,

           2012 that do not comply with the 1991 Standards must be modified (to the extent readily

           achievable) to comply with either the 1991 Standards or the 2010 Standards.

       c. Elements that have been altered on or after March 15, 2012 that do not comply with the

           1991 Standards must be modified (to the extent readily achievable) to comply with the

           2010 Standards.



 9
     28 CFR § 36.402(a)(2)

                                                  10
Case 1:21-cv-02409-RMR Document 1 Filed 09/07/21 USDC Colorado Page 11 of 14




 35.       Plaintiffs are not required to notify Defendant of their violation of the ADA nor their

 ongoing discrimination prior to the filing of this action. To that end, Plaintiffs have found that

 voicing concerns to employees and management, making phone calls, and writing letters is futile.

 In their experience the only way to spur action and achieve the accessibility required under the law

 is to file matters, like this one, and pray for the relief contained herein.

 36.       Mr. Meggs is without adequate remedy at law and is suffering irreparable harm, including

 bodily injury consisting of emotional distress, mental anguish, suffering, and humiliation.

 Considering the balance of hardships between the Plaintiffs and the Defendant, a remedy in equity

 is warranted. The public interest would not be disserved by the issuance of a permanent injunction.

 37.       Pursuant to 42 U.S.C. § 12205 and 28 CFR § 36.505, Plaintiffs are entitled to recovery of

 attorney's fees, costs, and litigation expenses from the Defendant.

 38.       Pursuant to 42 U.S.C. § 12188(a)(2), this Court is provided with authority to grant Mr.

 Meggs injunctive relief, including an order to require the Defendant to alter the Subject Property

 and make the Subject Property readily accessible and useable to the Plaintiffs and all other persons

 with disabilities as defined by the ADA; or by closing the Subject Property until such time as the

 Defendant cure their violations of the ADA.10

 WHEREFORE, Plaintiffs respectfully request:

       a. The Court issue a Declaratory Judgment determining that the Defendant is in violation of

           Title III of the ADA.

       b. Injunctive relief against the Defendant including an order to make all readily achievable

           alterations to the facility; or to make such facility readily accessible to and usable by


 10
      42 U.S.C. § 12188(b)(2)

                                                    11
Case 1:21-cv-02409-RMR Document 1 Filed 09/07/21 USDC Colorado Page 12 of 14




           individuals with disabilities to the extent required by the ADA; and to require the

           Defendant to make reasonable modifications in policies, practices or procedures, when

           such modifications are necessary to afford all offered goods, services, facilities, privileges,

           advantages or accommodations to individuals with disabilities; and by failing to take such

           steps that may be necessary to ensure that no individual with a disability is excluded, denied

           services, segregated or otherwise treated differently than other individuals because of the

           absence of auxiliary aids and services.

       c. An award of attorney fees, costs and litigation expenses pursuant to 42 U.S.C. § 12205.

       d. Such other relief as the Court deems just and proper, and is allowable under Title III of the

           Americans with Disabilities Act.


                                                COUNT II
                             Violation of Colorado Anti-Discrimination Act,
                                    C.S.R. § 24-34-601 et seq. (CADA)
 39.       The Plaintiffs reallege and incorporate by reference all of the allegations contained in all

 of the preceding paragraphs.

 40.       John Meggs is a disabled individual as defined by C.S.R. § 24-34-301(2.5).

 41.       Defendant’s facility is a place of public accommodation as defined by C.S.R. § 24-34-

 601(1).

 42.       Colorado law provides that no person shall be discriminated against in regards to public

 accommodations on the basis of disability.11

 43.       Pursuant to C.S.R. § 24-34-602(1) Mr. Meggs is authorized to bring a private action in any

 court of competent jurisdiction and to receive monetary damages.


 11
      C.S.R. § 24-34-601(2)(b)

                                                     12
Case 1:21-cv-02409-RMR Document 1 Filed 09/07/21 USDC Colorado Page 13 of 14




 44.      Pursuant to C. S. R. § 24-34-602(1)(b) a person who violates provisions of the CADA

 based on a disability "shall be subject to the provisions of section 24-34-802." C. S. R. § 24-34-

 802 allows for a court order requiring compliance with the provisions of the violated section of the

 CADA, recovery of actual monetary damages, a statutory fine not to exceed three thousand five

 hundred dollars ($3,500.00), and an award of attorney fees and costs.

 45.      Pursuant to C.S.R. § 24-34-604 claims alleging violations of the CADA must be brought

 within sixty days (60) of the alleged discriminatory act, Mr. Meggs has done so here.

 46.      Pursuant to 3 CCR 708-1:60.1(A); the CADA, "is substantially equivalent to Federal law,

 as set forth in the Americans with Disabilities Act, as amended, and the Fair Housing Act

 concerning disability."

 47.      Pursuant to C.S.R. § 24-34-802(4); "a court that hears civil suits pursuant to this section

 shall apply the same standards and defenses that are available under the federal 'American with

 Disabilities Act of 1990', 42 U.S.C. § 12101 et seq., and its related amendments and implementing

 regulations."

 48.      As set forth above, Defendant has violated the Colorado Anti-Discrimination Act by

 denying Mr. Meggs, and all other disabled individuals, full and equal enjoyment of the goods,

 services, facilities, privileges, advantages, or accommodations afford to the public at a place of

 public accommodation.

 49.      As a result of the aforementioned discrimination through repeated exposure to architectural

 barriers and other harmful conditions, Mr. Meggs has sustained bodily injury in the form of

 emotional distress, mental anguish, suffering and humiliation.

 WHEREFORE, Plaintiffs respectfully request:

       a. That this Court assume jurisdiction.

                                                  13
Case 1:21-cv-02409-RMR Document 1 Filed 09/07/21 USDC Colorado Page 14 of 14




    b. An injunction ordering Defendant to comply with the ADA and the CADA.

    c. An award of monetary damages to Mr. Meggs; to the maximum extent permitted.

    d. Reasonable attorney fees and costs.

    e. An Order requiring the Defendant to maintain the required accessible features at the

        Subject Property.

    f. Other relief that this Court deems just and proper; and is allowable under the CADA.



 Respectfully submitted,


 Date: September 7, 2021                     /s/ Jon G. Shadinger Jr.
                                             Jon G. Shadinger Jr., Esq.
                                             Shadinger Law, LLC
                                             717 E. Elmer St.
                                             Vineland, NJ 08360
                                             Tel (609) 319-5399
                                             Fax (314) 898-0458
                                             js@shadingerlaw.com
                                             Attorney for Plaintiffs, John Meggs
                                             and Access 4 All, Inc.




                                               14
